       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Cecil Eugene Shaw,                       Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       Richard L. Brazell, in individual        Act; Unruh Civil Rights Act
14     and representative capacity as
       trustee of the 1999 Richard L.
15     Brazell and Joan K. Brazell
       Revocable Trust, dated August 25,
16     1999;
       Joan K. Brazell, in individual and
17     representative capacity as trustee of
       the 1999 Richard L. Brazell and Joan
18     K. Brazell Revocable Trust, dated
       August 25, 1999;
19     RJC Spirits, Inc, a California
       Corporation; and Does 1-10,
20               Defendants.
21
22         Plaintiff Cecil Eugene Shaw complains of Richard L. Brazell, in
23   individual and representative capacity as trustee of the 1999 Richard L.
24   Brazell and Joan K. Brazell Revocable Trust, dated August 25, 1999; Joan K.
25   Brazell, in individual and representative capacity as trustee of the 1999
26   Richard L. Brazell and Joan K. Brazell Revocable Trust, dated August 25,
27   1999; RJC Spirits, Inc, a California Corporation; and Does 1-10
28   (“Defendants”), and alleges as follows:


                                           1

     Complaint
       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 2 of 7




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He suffers
 3   from debilitating back and hip pain. He uses a wheelchair for mobility.
 4     2. Defendants Richard L. Brazell and Joan K. Brazell, in individual and
 5   representative capacity as trustee of the 1999 Richard L. Brazell and Joan K.
 6   Brazell Revocable Trust, dated August 25, 1999, owned the real property
 7   located at or about 2327 El Camino Real, Santa Clara, California, in
 8   November 2019.
 9     3. Defendants Richard L. Brazell and Joan K. Brazell, in individual and
10   representative capacity as trustee of the 1999 Richard L. Brazell and Joan K.
11   Brazell Revocable Trust, dated August 25, 1999, own the real property located
12   at or about 2327 El Camino Real, Santa Clara, California, currently.
13     4. Defendant RJC Spirits, Inc owned Bobby’s Liquor located at or about
14   2327 El Camino Real, Santa Clara, California, in November 2019.
15     5. Defendant RJC Spirits, Inc owns Bobby’s Liquor (“Store”) located at or
16   about 2327 El Camino Real, Santa Clara, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                            2

     Complaint
       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 3 of 7




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to the Store in November 2019 with the intention to avail
15   himself of its goods, motivated in part to determine if the defendants comply
16   with the disability access laws.
17     11. The Store is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible parking in conformance with the ADA Standards as it
21   relates to wheelchair users like the plaintiff.
22     13. On information and belief, the defendants currently fail to provide
23   accessible parking.
24     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
25   provide accessible paths of travel inside the Store in conformance with the
26   ADA Standards as it relates to wheelchair users like the plaintiff.
27     15. On information and belief, the defendants currently fail to provide
28   accessible paths of travel inside the Store.


                                               3

     Complaint
       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 4 of 7




 1     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 2   personally encountered these barriers.
 3     17. By failing to provide accessible facilities, the defendants denied the
 4   plaintiff full and equal access.
 5     18. The failure to provide accessible facilities created difficulty and
 6   discomfort for the Plaintiff.
 7     19. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10     20. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16     21. Plaintiff will return to the Store to avail himself of its goods and to
17   determine compliance with the disability access laws once it is represented to
18   him that the Store and its facilities are accessible. Plaintiff is currently deterred
19   from doing so because of his knowledge of the existing barriers and his
20   uncertainty about the existence of yet other barriers on the site. If the barriers
21   are not removed, the plaintiff will face unlawful and discriminatory barriers
22   again.
23     22. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               4

     Complaint
       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 5 of 7




 1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 2   encounters one barrier at a site, he can sue to have all barriers that relate to his
 3   disability removed regardless of whether he personally encountered them).
 4
 5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7   Defendants.) (42 U.S.C. section 12101, et seq.)
 8     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     24. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,   facilities,   privileges,    advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              5

     Complaint
       Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 6 of 7




 1                maximum extent feasible, the path of travel to the altered area and
 2                the bathrooms, telephones, and drinking fountains serving the
 3                altered area, are readily accessible to and usable by individuals
 4                with disabilities. 42 U.S.C. § 12183(a)(2).
 5     25. When a business provides parking for its customers, it must provide
 6   accessible parking.
 7     26. Here, accessible parking has not been provided.
 8     27. When a business provides paths of travel, it must provide accessible
 9   paths of travel.
10     28. Here, accessible paths of travel have not been provided.
11     29. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     30. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     31. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     32. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                             6

     Complaint
        Case 5:19-cv-08103-SVK Document 1 Filed 12/11/19 Page 7 of 7




 1   Civ. Code §51(b).
 2      33. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      34. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24
     Dated: December 5, 2019              CENTER FOR DISABILITY ACCESS
25
26                                        By:
27                                        ______________________________
28                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff

                                                7

     Complaint
